DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 03/02/2022 to application filed on 03/14/2018 which is continuation in part of application 15/884,117 filed on 01/30/2018, now U.S. Patent 10540941.
Claims 1-20, 22-26 are pending in this case. Claims 1 and 18 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, US 20180321798 in view of Langridge et al., US 20120206345, Schmidt et al., US 10220303, Kim et al., US 2014/0047392 as provided in IDs filed on 05/21/2020, and Brown et al., US 2017/0068430, 
Regarding independent claim 1, Kawamura teaches a wearable display system comprising:
a display configured to be positioned in front of an eye of a user, the display configured to project virtual content toward an eye of the user (Kawamura, [0056]);
a user input device configured to receive user input data associated with a virtual cursor in a virtual environment (Kawamura, [0031], [0064]; user input associated with a cursor in virtual space); and 
a hardware processor in communication with the display and the user input device, the hardware processor programmed to:
direct the display to render a plurality of virtual icons at a first depth in the virtual environment (Kawamura, fig.8; [0031], [0064]-[0066]; fig.9, [0071]-[0072]; displaying icons in a layer of the virtual space);
identify a cursor location within the virtual environment (Kawamura, [0031], [0064]-[0066]; identifying cursor position);

while the cursor location overlaps with a particular virtual icon of the plurality of virtual icons, direct the display to render the particular virtual icon, wherein the particular virtual icon is rendered at a third depth in the virtual environment that is closer to the user than the first depth or second depth (Kawamura, [0064]-[0065]; fig.9, cursor 522; [0071]-[0072]; cursor overlaps an icon causing the icon move toward the user in the virtual space).
However, Kawamura does not teach movement of a virtual cursor; wherein the cursor location changes in response to the user input data received by the user input device; while the cursor location is positioned behind a particular virtual icon of the plurality of virtual icons, inhibit the virtual cursor from obscuring the particular virtual icon by: directing the display to: render the particular virtual icon without rendering the virtual cursor thereby inhibiting the virtual cursor from obscuring the particular virtual icon; and render a focus indicator surrounding the particular virtual icon without directing the display to render the virtual cursor.
Langridge teaches a user input device configured to receive user input data associated with movement of a virtual cursor in a virtual environment; wherein the cursor location changes in response to the user input data received by the user input device; and while the cursor location overlaps with a particular virtual icon of the plurality of virtual icons, direct the display to actuate the particular virtual icon (Langridge, [0001], [0011], [0027]-[0030], [0067]; input device to move a cursor to actuate an icon).

Schmidt teaches while the cursor location is positioned behind a particular virtual icon of the plurality of virtual icons, inhibit the virtual cursor from obscuring the particular virtual icon by: directing the display to: render the particular virtual icon without rendering the virtual cursor thereby inhibiting the virtual cursor from obscuring the particular virtual icon; and without directing the display to render the virtual cursor (Schmidt, col.29, lines 30-36; when a cursor moves behind a virtual object, displaying a shadow cursor in front of the object or disappearing the cursor).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schmidt’s teaching into Langridge and Kawamura’s teaching to include while the cursor location is positioned behind a particular virtual icon of the plurality of virtual icons, inhibit the virtual cursor from obscuring the particular virtual icon by: directing the display to: render the particular virtual icon without rendering the virtual cursor thereby inhibiting the virtual cursor from obscuring the particular virtual icon; and without directing the display to render the virtual cursor, since the combination would have facilitated the user to select viewable object/icon.
Kim teaches render a focus indicator to the particular virtual icon without directing the display to render the virtual cursor (Kim, fig.4, [0073]-[0074]; when a cursor overlaps with an icon, highlight the icon and remove the cursor from displaying).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching into Schmidt, Langridge and Kawamura’s teaching to include render a focus indicator to the particular virtual icon without directing the display to render the virtual cursor, since the combination would have facilitated the user to focus on the selected object/icon.
Brown teaches a focus indicator surrounding the particular virtual icon (Brown, [0027]; highlighted border icon).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Brown’s teaching into Kim, Schmidt, Langridge and Kawamura’s teaching to include render a focus indicator surrounding the particular virtual icon, since the combination would have facilitated the user to focus on the selected object/icon in different visual effects.
Regarding claim 2, which is dependent on claim 1, Kawamura teaches wherein the user input device comprises one or more of: a handheld totem comprising a touch sensitive surface, an outward-facing imaging system configured to detect a user gesture, an inward-facing imaging system configured to detect an eye pose of the user, or an inertial measurement unit configured to detect a head pose of the user (Kawamura, [0031], [0063]-[0064]).
Regarding claim 3, which is dependent on claim 1, Kawamura teaches wherein the first depth is the second depth (Kawamura, fig.8; [0063]-[0065])
Regarding claim 4, which is dependent on claim 1, Kawamura teaches wherein the focus indicator emphasizes a visual appearance of the particular virtual icon (Kawamura, fig.8; [0063]-[0065]; increasing selected icon and move toward the user; Brown, [0027]; highlighted border icon).
Regarding claim 5, which is dependent on claim 4, Kawamura teaches wherein to emphasize the visual appearance of the particular virtual icon, the hardware processor is programmed to direct the display to: render the particular virtual icon larger than when rendered at the first depth; render a focus indicator around at least a portion of the virtual icon; render a caption associated with the virtual icon; render the particular virtual icon with additional virtual content than when rendered at the first depth; or render the particular virtual icon with higher resolution or higher brightness than when rendered at the first depth; or cease the rendering of the particular virtual cursor; or render the particular virtual cursor with a reduced brightness or with an increased transparency (Kawamura, fig.8; [0063]-[0065]; icon move toward the user).
Regarding claim 6, which is dependent on claim 1, Kawamura teaches wherein the hardware processor is further programmed to accept user input to select the particular virtual icon (Kawamura, [0031], [0063]-[0065]; selecting icon).
Regarding claim 7, which is dependent on claim 1, Kawamura teaches wherein the hardware processor is further programmed to: in response to a determination that the cursor location is no longer overlaps with the particular virtual icon, direct the display to render the particular virtual icon at the first depth (Kawamura, [0064]). 
However, Kawamura does not teach the cursor location overlaps with the particular virtual icon comprising cursor location is behind the particular virtual icon.
Schmidt teaches cursor location is behind the particular virtual icon (Schmidt, col.29, lines 30-36; cursor moves behind a virtual object).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schmidt’s teaching into Langridge and Kawamura’s teaching to include cursor location is behind a with the particular virtual icon, since the combination would have facilitated the display of the particular virtual icon based on the cursor location is no longer overlaps or behind the particular virtual icon.
Regarding claim 8, which is dependent on claim 7, Kawamura teaches wherein the hardware processor is programmed to: in response to the determination that the cursor location no longer overlaps with the particular virtual icon, render the virtual cursor at the cursor location (Kawamura, [0064]).
However, Kawamura does not teach the cursor location overlaps with the particular virtual icon comprising cursor location is behind the particular virtual icon.
Schmidt teaches cursor location is behind the particular virtual icon (Schmidt, col.29, lines 30-36; cursor moves behind a virtual object).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schmidt’s teaching into Langridge and Kawamura’s teaching to include cursor location is behind a with the particular virtual icon, since the combination would have facilitated the display of the particular virtual icon based on cursor location is no longer overlaps or behind the particular virtual icon.
Regarding claim 9, which is dependent on claim 1, Kawamura teaches wherein the hardware processor is programmed to: render a virtual layout comprising the plurality of virtual icons (Kawamura, fig.8).
Regarding claim 15, which is dependent on claim 9, Kawamura teaches wherein the virtual layout comprises a regular grid or an irregular grid (Kawamura, fig.7).
Regarding claim 16, which is dependent on claim 1, Kawamura teaches wherein the particular virtual icon comprises a thumbnail of an application or a media file (Kawamura, [0066]; moving image content).
Regarding claim 17, which is dependent on claim 16, Kawamura teaches wherein the media file comprises a video file, an audio file, or a document file (Kawamura, [0066]; moving image content).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, Langridge, Schmidt Kim and Brown as applied to claim 9 above, and further in view of Pennington et al., US 20100174993
Regarding claim 10, which is dependent on claim 9, Pennington teaches wherein the hardware processor is programmed to receive a user indication to scroll the virtual layout (Pennington, fig.7A; [0094]; scrolling left or right).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Pennington’s teaching and Kawamura’s teaching to receive a user indication to scroll the virtual layout, since the combination would have facilitated the user to manipulate/navigate the display of items.
Regarding claim 11, which is dependent on claim 10, Pennington teaches wherein the user indication comprises a scroll direction or a scroll speed (Pennington, fig.7A; [0094]; scrolling left or right).  The same rationale of claim 10 is incorporated herein.
Regarding claim 12, which is dependent on claim 10, Pennington teaches wherein the user indication comprises a hover of the cursor location at an edge of the virtual layout (Pennington, fig.7A; [0094]; hovering over left or right edge to scroll).  The same rationale of claim 10 is incorporated herein.
Regarding claim 13, which is dependent on claim 10, Pennington teaches wherein the hardware processor is programmed to direct the display to: scroll the virtual layout; and render a virtual content panel that comprises a representation of virtual icons that were not rendered prior to the scroll (Pennington, figures 7A, 10; [0094], [0101]-[0102]; scrolling images; and rendering a foreground of screen comprising a navigation for viewing next images). The same rationale of claim 10 is incorporated herein.
Regarding claim 14, which is dependent on claim 13, Pennington teaches wherein the virtual content panel is rendered at a depth that is different from a depth at which at least a portion of the virtual layout is rendered (Pennington, figures 7A, 10; [0094], [0101]-[0102]; foreground of screen).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Pennington’s teaching and Kawamura’s teaching to include the virtual content panel is rendered at a depth that is different from a depth at which at least a portion of the virtual layout is rendered, since the combination would have facilitated the user to notify the item when it is displayed closer to the user.
Claims 18-19, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being Kawamura, US 20180321798, in view of Langridge et al., US 20120206345, Schmidt et al., US 10220303, Kim et al., US 2014/0047392, Brown et al., US 2017/0068430, and Misawa, US 20110246942
Regarding independent claim 18, Kawamura teaches wearable display system comprising:
a display configured to be positioned in front of an eye of a user, the display configured to project virtual content toward the eye of the user (Kawamura, [0056]);
a user input device configured to receive user input data associated with a virtual cursor in a virtual environment that comprises virtual 3D content (Kawamura, [0038], [0064]; user input associated with a cursor in virtual space); and 
a hardware processor in communication with the display and the user input device, the hardware processor programmed to: direct the display to render a virtual layout of a plurality of virtual icons, wherein at least some of the plurality of virtual icons in the virtual layout are rendered at a first depth in the virtual environment (Kawamura, fig.8; [0063]-[0064]; displaying icons and cursor in virtual space); 
receive, via the user input device, user input indicating an instruction to scroll the virtual layout, wherein the user input corresponds to at least one of a head pose gesture, an eye pose gesture, a body pose gesture, or input to a handheld totem (Kawamura, [0064]-[0065]; icons move in a direction corresponding to user’s head slightly rightward); and
in response to receipt of the instructions to scroll the virtual layout: direct the display to render an overlapped virtual icon at a second depth in the virtual environment; and cause at least some of the plurality of virtual icons to scroll in a direction corresponding to the user input (Kawamura, [0064]-[0065]; icons move in a direction corresponding to user input cause an overlapped icon to move toward the user in the virtual space).
However, Kawamura does not teach input data associated with movement of a virtual cursor; in response to a determination that a cursor location is behind a particular virtual icon of the plurality of virtual icons, inhibit the virtual cursor from obscuring the particular virtual icon by: directing the display to: render the particular virtual icon without rendering the virtual cursor thereby inhibiting the virtual cursor from obscuring the particular virtual icon, and render a focus indicator surrounding the particular virtual icon; render a virtual content panel that comprises a representation of virtual icons that were not rendered prior to the scroll, the virtual content panel rendered at a second depth in the virtual environment.
Langridge teaches a user input device configured to receive user input data associated with movement of a virtual cursor in a virtual environment; wherein the cursor location changes in response to the user input data received by the user input device; and actuating an overlapped virtual icon (Langridge, [0001], [0011], [0027]-[0030], [0067]; input device to move a cursor overlapping one of icons to actuate the icon).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Langridge’s teaching and Kawamura’s teaching to include the cursor location changes in response to the user input data received by the user input device and virtual cursor is not viewable by the user when an icon is selected; and actuating an overlapped virtual icon, since the combination would have facilitated the user to actuate/select desired/particular object/icon as Langridge disclosed.
Schmidt teaches in response to a determination that a cursor location is behind a particular virtual icon of the plurality of virtual icons, inhibit the virtual cursor from obscuring the particular virtual icon by: directing the display to: render the particular virtual icon without rendering the virtual cursor thereby inhibiting the virtual cursor from obscuring the particular virtual icon (Schmidt, col.29, lines 30-36; when a cursor moves behind a virtual object, displaying a shadow cursor in front of the object or disappearing the cursor).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schmidt’s teaching into Langridge and Kawamura’s teaching to include in response to a determination that a cursor location is behind a particular virtual icon of the plurality of virtual icons, inhibit the virtual cursor from obscuring the particular virtual icon by: directing the display to: render the particular virtual icon without rendering the virtual cursor thereby inhibiting the virtual cursor from obscuring the particular virtual icon, since the combination would have facilitated the user to select viewable object/icon.
Kim teaches render a focus indicator to the particular virtual icon (Kim, fig.4, [0073]-[0074]; when a cursor overlaps with an icon, highlight the icon and remove the cursor from displaying).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching into Schmidt, Langridge and Kawamura’s teaching to include render a focus indicator to the particular virtual icon, since the combination would have facilitated the user to focus on the selected object/icon.
Brown teaches a focus indicator surrounding the particular virtual icon (Brown, [0027]; highlighted border icon).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Brown’s teaching into Kim, Schmidt, Langridge and Kawamura’s teaching to include render a focus indicator surrounding the particular virtual icon, since the combination would have facilitated the user to focus on the selected object/icon in different visual effects.
Misawa teaches in response to selecting a virtual icon, direct the display to: render a virtual content panel that comprises a representation of virtual icons that were not rendered prior to the scroll, the virtual content panel rendered at a second depth in the virtual environment (Misawa, [0014], [0104], [0124]-[0126], [0129]-[0135], [0149]; in response to select an image/icon of a group of images occurs, automatically displaying and scrolling thumbnails images of the group of images in thumbnail-display area in front of photographs).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Misawa’s teaching into Kim, Schmidt, Langridge and Kawamura’s teaching to render a virtual content panel that comprises a representation of virtual icons that were not rendered prior to the scroll, the virtual content panel rendered at a second depth in the virtual environment, since the combination would have facilitated the user to display and scroll all thumbnails representing images in a group of images which are not displayed when an icon is actuated when overlapping with the virtual cursor.
Regarding claim 19, which is dependent on claim 18, Misawa teaches wherein the first depth is different from the second depth (Misawa, [0101]; thumbnail-display area is in front of photographs). 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Misawa’s teaching into Langridge, Kawamura’s teaching to include the first depth is different from the second depth, since the combination would have facilitated the user to see all thumbnail images of the group of images in virtual environment.
Regarding claim 22, which is dependent on claim 18, Misawa teaches wherein the virtual content panel comprises a message indicative of the content of the plurality of icons being scrolled (Misawa, [0124]-[0126]; scrolling thumbnails with scan line and selective frame).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Misawa’s teaching and Kawamura’s teaching to include a message indicative of the content of the plurality of icons being scrolled, since the combination would have benefited the user to know which image/item in a group of images/items being scrolled.
Regarding claim 23, which is dependent on claim 18, Kawamura teaches wherein the representation of the virtual icons comprises thumbnails (Kawamura, [0042]; Misawa, [0129]-[0135]; thumbnails).  
Regarding claim 25, which is dependent on claim 18, Misawa teaches wherein the hardware processor is further programmed to: receive a user indication to halt the scroll of the virtual layout; and in response to receipt of the user indication to halt the scroll of the virtual layout, direct the display to: cease the scroll of the virtual layout; and cease the render of the virtual content panel (Misawa, claim 3; [0014], [0133], [0158]; stop the scrolling and the displaying of thumbnails based on user input).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Misawa’s teaching into Langridge and Kawamura’s teaching to halt the scroll of the virtual layout, since the combination would have benefited the user to control the navigation of displayed content.
Regarding claim 26, which is dependent on claim 18, Kawamura and Langridge teach wherein the hardware processor is further programmed to: identify the cursor location within the environment, wherein the cursor location changes in response to the user input data received by the user input device; and based at least in part on a determination that the cursor location does not overlap with a location of a virtual icon, direct the display to render a virtual icon of the plurality of virtual icons at the first depth and render the virtual cursor at the cursor location; and based at least in part on a determination that the cursor location overlaps with the location of the virtual icon of the plurality of virtual icons, direct the display to render the virtual icon at a third depth in lieu of directing the display to render the virtual cursor at the cursor location (Kawamura, [0063]-[0065]; cursor overlaps an icon causing the icon move toward the user in the virtual space; Langridge, [0001], [0011], [0027]-[0030], [0067]; input device to move a cursor to actuate an icon).  The same rationale of claim 18 is incorporated herein.
However, Kawamura does not teach the cursor location overlaps with a location of a virtual icon comprising cursor location is behind a virtual icon.
Schmidt teaches cursor location is behind a virtual icon (Schmidt, col.29, lines 30-36; cursor moves behind a virtual object).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schmidt’s teaching into Langridge and Kawamura’s teaching to include cursor location is behind a with the particular icon, since the combination would have facilitated the display of the particular virtual icon based on the cursor location is no longer overlaps or behind the particular virtual icon.
Claims 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, Landridge, Schmidt, Kim and Brown and Misawa as applied to claim 18 above, and further in view of Pennington et al., US 20100174993.
Regarding claim 20, which is dependent on claim 18, Pennington teaches wherein the user indication comprises a scroll direction or a scroll speed (Pennington, fig.7A; [0094]; scrolling left or right).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Pennington’s teaching into Misawa, Langridge and Kawamura’s teaching to include a scroll direction or a scroll speed, since the combination would have benefited the user to manipulate the scrolling of items.
Regarding claim 24, which is dependent on claim 18, Pennington teaches wherein the scroll of the virtual layout is performed with a momentum or a drag (Pennington, figures 7A-7B; [0094]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Pennington’s teaching into Misawa, Langridge and Kawamura’s teaching to include the scroll of the virtual layout is performed with a momentum or a drag, since the combination would have benefited the user to use control the scrolling direction or speed for items.
Response to Arguments
Applicant’s arguments with respect to claims 1-20, 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lynch, US 2013/0100114 teaches Depth Cursor and Depth Measurement in Images 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177